Detailed Action
This is the final office action for US application number 16/225,367. Claims are evaluated as filed on April 13, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims.
With regards to Applicant’s argument that the claim rejection did not address all the limitations of claim 1 as the language “is configured for receipt within an aperture defined between the first beam and the second beam of each opposing pair.” was not addressed (Remarks p. 6-7), Examiner disagrees and directs Applicant to page 9 of the non-final office action, where lines 10-12 specifically address this limitation as “wherein a tooth (38, see illustration of Figs. 4 and 5) of at least one of the proximal and distal anchors is capable of being received within an aperture defined between the first beam and the second beam of each opposing pair (Figs. 4 and 5, col. 3 lines 56-58 and col. 4 lines 4-9).”
With regards to Applicant’s argument that the combination of Schaub and Cole’s teaching the use of nitinol is improper as such are not analogous art as such are clearly 
With regards to Applicant’s argument that one would not look to change out cost-effective stainless steel with significantly more expensive nitinol as such would not be reasonably motivated (Remarks p. 9), Examiner notes that Cole specifically discloses 
With regards to Applicant’s argument that claims 2 and 3 should be rejoined (Remarks p. 9), Examiner notes that a cursory review of claim 2 shows a claimed invention with a total of three anchor heads, which does not appear to be disclosed. That is, claims drawn to new matter are not eligible for rejoinder.

Election/Restrictions
Applicant’s election without traverse in the reply filed on March 2, 2021 indicated that claims 1 and 4-20 read on the elected species and accordingly, claims 2 and 3 were subsequently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking Withdrawn) The device” and claim 3 line 1 should read “3. (Withdrawn - amended) The device” or the like.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4, and 6-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “a proximal anchor and a distal anchor to anchor position of the spring member separate from one another and across the longitudinal length of the spring member body to form a linear assembly of the spring member and proximal and distal anchor” in lines 10-12 what is intend ended to be ‘separate from one another’ as this phrase appears to describe the position of the spring member but on Remarks page 6 Applicant has argued that the a proximal anchor and a distal anchors are separate from each other in their operable configuration. This is further unclear as to the intent of “across the longitudinal length of the spring member body” and what this is intended to describe. Examiner is interpreting this as referring to, separate from one another in an operable configuration to anchor the spring member, the proximal anchor and the distal anchor to anchor a position of the spring member ing a linear assembly of the longitudinal length of the spring member body
Claim(s) 1 is/are unclear with regards to “at least one of the proximal and distal anchors is an anchoring head that has a body having a planform shape with a top surface and a bottom surfaces and an opening therebetween into which the spring member is received within the anchoring head body of the anchoring head” in lines 13-16 and the intended interpretation of “planform” as “planform” means “the contour of an object (such as an airplane) or mass as viewed from above” (https://www.merriam-webster.com/dictionary/planform) but a contour of the anchoring head when viewed from above does not include top and bottom surfaces and therefore does not represent the elected anchor head species of Figs. 3E and 3F. Further, such is unclear as to ‘bottom surfaces’ and the intended interpretation of surfaces relative to the elected anchor head species of Figs. 3E and 3F and how such can be construed to have multiple bottom surfaces. Examiner is interpreting this as referring to, and suggests amending as, “at least one of the proximal and distal anchors is an anchoring head that has a body , [[and]] a bottom surface[[s]],
Claim(s) 4 is/are unclear with regards to “the proximal anchor is an anchoring head and the distal anchor is an anchoring foot attached to the spring member” in lines 1-2 and how the disclosed device can be reasonably construed to have an anchoring head (claim 1 line 13), an anchoring head (claim 4 lines 1-2), and an anchoring foot (claim 4 line 2), i.e. two anchoring heads and an anchoring foot. Examiner is interpreting this as referring to, and suggests amending as, “the proximal anchor is [[an]]the anchoring head and the distal anchor is an anchoring foot attached to the spring member”.
Claim(s) 17 is/are unclear with regards to “the at least one of the proximal and distal anchors in the form of an an anchoring head is button-shaped” in lines 1-3 and how the elected species can be reasonably construed to have an anchoring head (claim 1 line 13) and an anchoring head (claim 17 line 2). Examiner is interpreting this as referring to, and suggests amending as, “the 
Claim(s) 19 is/are unclear with regards to “anchoring head” in line 1 and if such is intended to refer to the anchoring head of claim 1 line 13 or that of claim 17 line 2. Examiner is interpreting this intended to be that of claim 1 and suggest amending claim 17 as detailed above.
Claim(s) 21 is/are unclear with regards to “the button-shaped anchoring head” in line 1 and if such is intended to refer to the anchoring head of claim 1 line 13 or that of claim 17 line 2. Examiner is interpreting this intended to be that of claim 1 and suggest amending claim 17 as detailed above.
Claim(s) 6-16, 18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action.
Claims 4, 17, 19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775